COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 VIRGINIA CISNEROS,                                            No. 08-21-00048-CV
                                                §
                           Appellant,                             Appeal from the
                                                §
 v.                                                             388th District Court
                                                §
                                                             of El Paso County, Texas
 AUGUSTIN PUENTES, JR.,                         §
                                                               (TC# 2019DCV1100)
                            Appellee.           §
                                         O R D E R

       The Court, on its own motion, REINSTATES the appeal as the parties have not notified

the Court whether the dispute has been resolved nor has the necessary motion to dispose of the

appeal has been filed. Therefore, the Appellee’s brief is due August 17, 2022.

       IT IS SO ORDERED this 18th day of July, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.